In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                    No. 07-18-00014-CR


                         SHANNON LEE ABEYTA, APPELLANT

                                            V.

                           THE STATE OF TEXAS, APPELLEE

                          On Appeal from the 100th District Court
                                    Hall County, Texas
                  Trial Court No. 3822, Honorable Stuart Messer, Presiding

                                     August 2, 2018

                           ABATEMENT AND REMAND
                   Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

       Appellant Shannon Lee Abeyta appeals the trial court’s judgment by which he was

adjudicated guilty of failure to comply with sex offender registration requirements and

sentenced to twenty years imprisonment. The appellate record was originally due May

17, 2018. The reporter’s record was filed by this deadline, but the clerk’s record was not.

On June 11, 2018, we granted the district clerk, Mr. Hans Skovlund, an extension to June

25th to file the clerk’s record. To date, the clerk’s record has not been filed and Mr.

Skovlund has not provided the court with an explanation for his failure to file the record.
Accordingly, we abate the appeal and remand the cause to the trial court for further
proceedings. See TEX. R. APP. P. 35.3(c); 37.3(a)(2). On remand, the trial court shall
determine the following:

      1.     what tasks remain to complete the filing of the clerk’s record;

      2.     why Mr. Skovlund has not completed the necessary tasks;

      3.     what amount of time is reasonably necessary for the completion of those
             tasks; and

      4.     whether Mr. Skovlund can complete the tasks within the time the trial court
             finds reasonable.

      The trial court is directed to enter such orders necessary to address the

aforementioned questions. So too shall it include its findings on those matters in a

supplemental record and cause that record to be filed with this court by August 31, 2018.

Should further time be needed to perform these tasks, then same must be requested

before August 31, 2018.


      It is so ordered.


                                                              Per Curiam


Do not publish.




                                            2